Exhibit 10.10

AMENDMENT NO. 1 TO
CREDIT AND SECURITY AGREEMENT
This Amendment No. 1 to Credit and Security Agreement (this “Amendment”), dated
as of January 22, 2013, among MOHAWK FACTORING, LLC, a Delaware limited
liability company (the “Borrower”), MOHAWK SERVICING, LLC, a Delaware limited
liability company (the “Servicer”) the Lenders from time to time party thereto,
the Liquidity Banks from time to time party thereto, the Co-Agents from time to
time party thereto and SUNTRUST BANK, a Georgia banking corporation, as
administrative agent (in such capacity, the “Administrative Agent”).
WITNESSETH:
WHEREAS, the Borrower, the Servicer, the Lenders, the Liquidity Banks, the
Co-Agents and the Administrative Agent previously entered into that certain
Credit and Security Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit and Security Agreement”), dated as of
December 19, 2012; and
WHEREAS, the Borrower, the Servicers, the Lenders, the Liquidity Banks, the
Co-Agents and the Administrative Agent agree to amend the Credit and Security
Agreement pursuant to the terms and conditions set forth herein; and
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties hereto, the parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Credit and Security Agreement.
Section 2.    Amendments to the Credit and Security Agreement. (a)  Section 3.2
of the Credit and Security Agreement is hereby amended and restated in its
entirety and as so amended and restated shall read as follows:
Section 3.2.    Calculation of CP Costs. As soon as practicable, and not later
than 12:00 noon (New York City time) on the Business Day immediately following
each Calculation Period, each Conduit (or its Co‑Agent) shall calculate the
aggregate amount of CP Costs applicable to its CP Rate Loans for the Calculation
Period then most recently ended and shall notify Administrative Agent of such
aggregate amount, which notice shall include a reasonably detailed description
of such calculations. Upon receipt of such information, the Administrative Agent
shall promptly (and in no event, later than the close of business on the
Business Day immediately following each Calculation Period) notify the Borrower
of the CP Costs applicable to all CP Rate Loans for the Calculation Period most
recently ended.



4103990

--------------------------------------------------------------------------------



(b)    The defined term “Calculation Period” appearing in Exhibit I to the
Credit and Security Agreement is hereby amended and restated in its entirety and
as so amended and restated shall read as follows:
“Calculation Period” means a fiscal month of the Borrower or portion thereof
which elapses during the term of this Agreement prior to the Final Payout Date.
The first Calculation Period shall commence on the date of the initial Advance
hereunder. For purposes of the use of this term in other definitions in
Exhibit I to this Agreement, Calculation Periods occurring prior to the date of
the initial Advance shall mean a fiscal month of Borrower.
(c)    The defined term “LIBO Rate” appearing in Exhibit I to the Credit and
Security Agreement is hereby amended and restated in its entirety and as so
amended and restated shall read as follows:
“LIBO Rate” means, for any Interest Period, the quotient of (a) a rate per annum
determined on the basis of the offered rate for deposits in U.S. dollars of
amounts equal or comparable to the principal amount of the related Loan offered
for a term comparable to such Interest Period, which rates appear on page BBAM
on the Bloomberg Terminal (successor to Telerate page 3750) (“Page BBAM”) (or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits for such
Interest Period in United States dollars) at approximately 11:00 a.m. (London
time), two Business Days prior to the first day of such Interest Period,
provided that if no such offered rates appear on such page, the LIBO Rate for
such Interest Period will be the arithmetic average (rounded upwards, if
necessary, to the next higher 1/100th of 1%) of rates quoted by not less than
three (3) major banks in New York, New York, selected by the applicable
Co‑Agent, at approximately 10:00 a.m. (New York City time), two Business Days
prior to the first day of such Interest Period, for deposits in U.S. dollars
offered by leading European banks for a period comparable to such Interest
Period in an amount comparable to the principal amount of such Loan, and (b) one
minus the maximum aggregate reserve requirement, if any (including all basic,
supplemental, marginal or other reserves) which is imposed against the
applicable Co‑Agent in respect of Eurocurrency liabilities, as defined in
Regulation D of the Board of Governors of the Federal Reserve System as in
effect from time to time (expressed as a decimal), applicable to such Interest
Period.
Section 3.    Representations of the Borrower. The Borrower hereby represents
and warrants to the parties hereto that as of the date hereof each of the
representations and warranties contained in the Credit and Security Agreement is
true and correct as of the date hereof and after giving effect to this Amendment
(except to the extent that such representations and warranties expressly refer
to an earlier date, in which case they are true and correct as of such earlier
date);

2



--------------------------------------------------------------------------------



provided, that with respect to those contained in Section 5.1(a), (e), (f), (l),
(u) and (w) of the Credit and Security Agreement, the determination of whether
any Material Adverse Effect has occurred as set forth therein shall be made
solely by the Borrower, in its reasonable, good faith judgment.
Section 4.    Conditions Precedent. The effectiveness of this Amendment is
subject to the satisfaction of all of the following conditions precedent:
(a)    Administrative Agent shall have received a fully executed counterpart of
this Amendment;
(b)    Administrative Agent shall have received a duly executed Performance
Guarantor’s Acknowledgment and Consent;
(c)    each representation and warranty of the Borrower contained herein shall
be true and correct; and
(d)    no Amortization Event shall have occurred and be continuing.
Section 5.    Amendment. The parties hereto hereby agree that the provisions and
effectiveness of this Amendment shall apply to the Credit and Security Agreement
as of the date hereof. Except as amended by this Amendment, the Credit and
Security Agreement remains unchanged and in full force and effect. This
Amendment is a Transaction Document.
Section 6.    Counterparts. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
Section 7.    Captions. The headings of the Sections of this Amendment are for
convenience of reference only and shall not modify, define, expand or limit any
of the terms or provisions of this Amendment.
Section 8.    Successors and Assigns. The terms of this Amendment shall be
binding upon, and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.
Section 9.    Severability. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
Section 10.    Governing Law and Jurisdiction. The provisions of the Credit and
Security Agreement with respect to governing law and consent to jurisdiction are
incorporated in this Amendment by reference as if such provisions were set forth
herein.

3



--------------------------------------------------------------------------------



[Signatures appear on following page.]



4



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.


MOHAWK FACTORING, LLC, as Borrower
 
By:/s/ John J. Koach
 
Name: John J. Koach
 
Title: Secretary
 
 
MOHAWK SERVICING, LLC, as Servicer
 
By:/s/ Shailesh S. Bettadapur
 
Name: Shailesh S. Bettadapur
 
Title: VP & Treasurer
 
 
VICTORY RECEIVABLES CORPORATION
 
By: /s/ David V. DeAngelis
 
Name: David V. DeAngelis
 
Title: Vice President
 
 
THE BANK OF TOKYO‑MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Co‑Agent
 
By: /s/ Richard Gregory Hurst
 
Name: /s/ Richard Gregory Hurst
 
Title: Director
 
 
WORKING CAPITAL MANAGEMENT CO., L.P., AS CONDUIT
 
By: /s/ Shinichi Nochilde
 
Name: Shinichi Nochilde
 
Title: Attorney in Fact
 
 
 
 


Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------



SUNTRUST BANK, as a Non-Conduit Lender
 
By: /s/ Kyle Shenton
 
Name: Kyle Shenton
 
Title: Vice President
 
 
SUNTRUST BANK, as Co-Agent and Administrative Agent
 
By: /s/ Kyle Shenton
 
Name: Kyle Shenton
 
Title: Vice President
 
 
MIZUHO CORPORATE BANK, LTD., as WCM Liquidity Bank and as Co-Agent
 
By: /s/ David Lim
 
Name: David Lim
 
Title: Senior Vice President
 
 


Amendment No. 1 to Credit and Security Agreement

--------------------------------------------------------------------------------



PERFORMANCE GUARANTOR’S ACKNOWLEDGMENT AND CONSENT
The undersigned, Mohawk Industries, Inc., has heretofore executed and delivered
the Performance Undertaking dated as of December 19, 2012 (the “Performance
Undertaking”) and hereby consents to the Amendment No. 1 to the Credit and
Security Agreement as set forth above and confirms that the Performance
Undertaking and all of the undersigned’s obligations thereunder remain in full
force and effect. The undersigned further agrees that the consent of the
undersigned to any further amendments to the Credit and Security Agreement shall
not be required as a result of this consent having been obtained, except to the
extent, if any, required by the Performance Undertaking referred to above.
MOHAWK INDUSTRIES, INC.
By:/s/ Shailesh S. Bettadapur    
Name: Shailesh S. Bettadapur    
Title: VP & Treasurer    




